Hon. H. A. Beckwith, Chairman
Board of Water Engineers
302 West Fifteenth Street
Austin, Texas                   Opinion No. V-1307
                                Re:   Purposes for which the
                                      appropriation to the In-
                                      terstate Compact Commis-
                                      Bion may be used during
                                      the biennium ending Au-
                                      gust   31,   1953.
Dear Sir:
          You have requested an opinion of this office re-
lating to the purposes for which expenditures may be made
from the appropriation to the Interstate Compact Commission
in the general anoronriation bill for the biennium ending
August 31, 1953.--I-i.@. 426, Acts 52nd Leg., R. S. 1951, ch.
499, p. 1228, at p. 1374.

          The various statutes pertaining to the Interstate
Compact Commission and related agencies will be summarized
in chronological order so that your specific questions can
be placed in the proper perspective.
          The Le lslature created the Interstate Compact
Commission In 19&9, and authorized the Governor to appoint
an Interstate Compact Commissioner 'to negotiate an agree-
ment with each of the affected States respecting the use,
control and disposition of'the waters of the Canadian, Red
and Sabine Rivers and their tributaries" and to tlmakethe
necessary investigations and procure the necessary data
for the proper performance of his duties, and may, with
the approval of the Governor, employ such clerical, legal,
engineering and other assistance as may be necessary in
the performance of such duties." H.B. 594, Acts 51st Leg.,
R.S. 1949, ch. 380, p. 716 (Art. 7466g, V.C.S.) The stat-
ute and emergency clause make clear that the Commissioner's
duties were the negotiation of agreements and the investi-
gating and procuring or data necessary to the negotiations
concerning the above-named rivers. This statute also car-
ried with it an appropriation for the remainder of'the bi-
ennium ending August 31, 1951.
Hon. H. A. Beckwith, page 2 (V-13073


          The Interstate Compact Commissioner successfully
negotiated an agreement with New Mexico and Oklahoma re-
lating to the Canadian River. The Legislature adopted the
agreement, efPective,May 10, 1951, and charged the State
Board of'Water Engineers with the administration of the
          H.B. 63 Acts 52nd Leg., R.S. 1951, ch. 153, p.
%tp:%.    7466h, ;.c.S.).
          By an act effective June 15, 19.51,the Legisla-
ture amended House Bill 63, sunra, taking from the Board
of Water Engineers the administration of the Compact in
the following language:
          "Section 1. That Section 2 of House Bill
     No. 63, Acts or the Fifty-second Legislature,
     1951, be amended to read as follows:
          "'Sec. 2. The Governor shall appoint a
     suitable person as Commissioner for the State
     of Texas to serve as a member of the 'Canadian
     River Commission' as contemplated by Section
     (a) of Article IX of the Canadian River Com-
     pact set forth in Section 1 of Said House Bill
     NO. 63.  The Commissioner so appointed Shall
     have the powers and discharge the duties pre-
     scribed by the terms of said Compact. He shall
     be allowed his actual expenses In the discharge
     of his duties under said Compact, and shall
     have authority to meet and confer with the
     other members of the Canadian River Commission
     at Such points within or without the State of
     Texas as the Commission may see fit. The sum
     of One Thousand Dollars ($1,000) is hereby ap-
     propriated to the "Canadian River Revolving
     Fund" as the prorata obligation of the State
     of Texas to such iund as provided for in Section
     (b) of Article IX of said Compact. The sum here-
     in appropriated shall be made available on Sep-
     tember 1, 1951, out or any funds in the State
     Treasury not otherwise appropriated and shall be
     paid out of the Treasury on warrant of the Comp-
     troller upon sworn account of the Commissioner.'"
     H.B. 805, Acts 52nd Leg., R.S. 1951, ch. 446, p.‘
     803 (Art. 7466b, V.C.S.)
          By an Act effective  June 21, 1951, the Legisla-
ture authorized the Sablne River Authority, which had been
established in 1949, LH.B. 467, Acts 51st Leg., R.S. 1949,
Hon. H. A. Beckwlth, page 3 (V-1307)


ch. 110, p. 193 (Art. 8191; V.C.S.l/ to negotiate a com-
pact regarding the distribution and use or all waters of
the Sabine 'Riverwatershed as follows:
          "Section 1. The Sabine River Authority,
    when designated by the Governor of the State
    of TeXaB pursuant to Article X of the Consti-
    tution, Shall have the power and authority to
    negotiate with ~the duIy authorized representa-
    tives of the State of Louisiana and the duly
    authorized representatives of the Federal Gov-
    ernment for a compact regarding the diBtribu-
    tlon and use of all waters of the Sabine River
    Watershed, and shall represent the State of
    Texas through a majority of Its Board of Di-
    rectors, and any and all negotiations neces-
    sary to secure.such a compact between the
    State of Texas and the State of Louisiana.
         "Sec. 2.  Any agreement which may be en-
    tered into between the Sabine River Authority'
    on behalf of the State or Texas and the Com-
    pact Commission of other affected States and
    the representative of the government of the
    United States respecting the waters of the Sa-
    bine River shall have no binding eff'ectupon
    the State of TeXaB or its legal representation
    until the same shall have been ratified by the
    Legislature of this State and approved by the
    Governor.
          "Sec. 3.  There is hereby appropriated to
     the Sabine River Authority the sum or Four Thou-
     Band, Six Hundred and Seven Dollars ($4,607)
     for the purpose of carrying out the provisions
     of this Act." H.B. 413, Act8 52nd Leg., 1951,
     ch. 482, p. 857.
          Cn September 4, 1951, the Governor, pursuant to
Section 1, au ra designated the Sabine River Authority as
hi8 represen
           + ative In negotiating a Sabine River compact.
          The general appropriation bill for the biennium
ending August 31, 1953, ha8 the FolloWing appropriation:
Hon. H. A. Beckwith, page 4 (V-1307)


              "INTERSTATE COMPACT COMMISSION
     Subject to the provisions appearing at the end
     of this Article, there is hereby appropriated
     out of the General Revenue Fund to the Inter-
     state Compact Commission for each of the fiscal
     years of the biennium ending August 31, 1953,
     the SWIIof Ten Thousand Dollar8 ($13,000) for
     the payment of salaries and other necessary
     expenses for said Commission. Said appropria-
     tion shall be expended under the direction and
     supervision of the State Board of Water Hngi-
     neers. Properties and facilities owned by the
     Interstate Compact Commission shall be made
     available to the State Board of W$ter Engineers
     for the purposes of this Section.   H.B. 426,
     Acts 52nd Leg., 1951, ch. 499, p. 1228 at p.
     1374.
           In the light of the above statutes and approprla-
tions, ou have asked the following questions with regard
to the T 10,000 appropriation in the general appropriation
bill for the Interstate Compact Commission:
          (1) Is the Canadian River Commissioner to be
paid out of the $10,000 appropriation?
          (2) Must the $10,000 be apportioned equally among
the Canadian, Red, and Sabine Rivers, or may it be apportion-
ed as the Board of Water Engineers deems necessary?
          (3)  May any of the $10,000 be allocated for ex-
penses of investigating and procuring data for, and in ne-
gotiating, a Sabine River Compact?
          (4) May any of the $10,000 be expended on the ne-
gotiation of a Red River Compact?
          The answers to all of the above questions lie In
a determination of the authority remaining in the Interstate
Compact Commissioner in the light of the general statutes
set out which were passed subsequent to the statute creating
the Interstate Compact Commissioner. The $10,000 appropri-
ation iS made for the Interstate Compact COmmiBBiOn, and it
is elementary that the money may be spent only for actlvi-
ties which that orrice is authorized to carry on during the
present biennium.
.



    Hon. H. A. Beckwith, page 5 ,(V-1307)


               It’,18 clear that all payments and allOWaZXe8 to
    the Canadian River Commissioner must be paid from the ap-
    propriationmade In House Bill 805, m.’        The emergency
    clause of that Act Indicates that one of its primary pur-
    poses was to provide funds “to oay the actual expenses of
    the Commissioner in the performance of the duties of his
    office. ’ The authority of the Interstate Compact Commis-
    sion was limited to the necessary investigating and pro-
    curing of data leading up to, and the negotiation of, com-
    pacts for the Red, Sab~ine,and Canadian Rivers. The ne-
    gotiations relating to the Canadian River have been com-
    pleted, and the compact Is now in effect. Therefore, under
    the terms of the statute setting up the Interstate Compact
    Commlealon, the authority it had as to the Canadian River
    is at ari end.
               The general statute authorizing the Sabine River
    Authority to negotiate a compact relating to that river is
    in partial  conflict with the earlier statute whlch,set up
    the Interstate Compact Commission and invested it with au-
    thority to negotiate a compact for the Sablne River. The
    latter statute gives to the Board of Directors of the Sa-
    bine River Authority the pouera to carry on “an and all ne-
     otiations necessary to secure such a compact etweenxe-
    hexas           and the State of Louisiana.” gphasia    add-
    ed.) However, the duty and authority “to make the necessary
    investigations and procure the necessary data” for the ne-
    gotiation of a Sabine River Compact was not removed from
    the Interstate CompactCommIssIoner or repealed by the lat-
    ter act. It appears that the Legislature intended that
    this type of work be continued out of funds appropriated
    for the Interstate Compact Commission in order to assist
    the Sabine River Authority in its negotiations.
              In view of the above, the appropriation to the-’
    Interstate Compact Commission may be expended for the sal-
    aries and expenses of the Commission in investigating and
    procuring data for, and the negotiating of, a Red River
    Compact, and for investigating and procuring data relating
    to the negotiation of a Sabine River Compact. There 18 no
    requirement as to division of the appropriated funds be-
    tween the rivers mentioned, this being a matter necessar-
    ily controlled by the needs in each instance.
                              SUMMARY
              The Canadian River Compact Commissioner should
         be paid his expenses and allowances from the appro-
         priation contained in H.B. 805, ncts 52nd Leg.,1951,
Hon. H. A. Beckwith,,page 6 (V-1307)


      ch. 446,. p. 803 (Art. 7466by V.C,S.) rather than
      from the appropriation for the Interstate Compact
      Commission contained in the general appropriation
      bill, H.B. 426, ,ACtB52nd Leg.,,1951.
           The latter appropriation may be ~expended for
      investigating and procuring data for, and the ne-
      gotiation of, a Red River ,Compact; and in lnvesti-
      gating and procuring data,for the use of the Sa-
                           in negotiating a Sabine River
      bine River ,Authori.ty~,
      Compact.
APPROVED:                          Yours very truly,
Jesse P. Luton, Jr.                  PRICE DANIEL
Reviewing ASSiStant                Attorney General

Everett Hutchlnson
&eCUtiVe    ASBiBtSnt

Charles D. Mathews
First ASSiStant
~EWT:et